Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Huawei, HiSilicon, LADN information update and session release, 3GPP TSG CT WG1 rd Generation Partnership Project. Technical Specification Group Services and System Aspects. System Architecture for the 5G System. Stage 2 (Release 15), 3GPP TS 23.501 V15.2.0 (2018-06)” (herein referred to as NPL2).
As to claims 1 and 2, NPL1 teaches a user equipment (UE), comprising: a storage unit configured to store local area data network (LADN) information; a transceiving unit (transceiver and memory inherent to UE) configured to 
receive a registration accept message from an access and mobility management function (AMF) in a registration procedure for mobility and registration update (see section 5.5.1.3.4, AMF sends REGISTRATION ACCEPT message to UE); and 
a control unit (processor inherent to UE), wherein: 
when the AMF does not include the LADN information in the registration accept message in the registration procedure, the control unit is configured to: 
delete the LADN information stored by the storage unit, cause the UE to transition to a state so as to initiate a UE-requested protocol data unit (PDU) session release procedure for releasing a PDU session for the LADN (see section 5.5.1.3.4, if REGISTRATION ACCEPT message doesn’t have LADN information the UE deletes old LADN information and may release PDU session).
What is lacking from NPL1 is recognize that the UE is located outside an LADN service area
In analogous art, NPL2 teaches a UE receiving a REGISTRATION ACCEPT message that is missing an LADN and recognizing that it is located outside of the LADN service area (see NPL2, section 5.6.5). 
I would have been obvious to apply this teaching to NPL1 so as to provide the UE with an even greater contextual understanding about its situation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAZDA SABOURI/Primary Examiner, Art Unit 2641